UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-6660



RONALD MOORE,

                                           Plaintiff - Appellant,

         versus

RONALD JONES, Superintendent, Piedmont Cor-
rectional Institution; SHIELA THOMPSON, Pro-
grammer, Piedmont Correctional Institution;
FRANKLIN FREEMAN, Secretary of Department of
Corrections; LYNN PHILLIPS, Director of
Prisons,
                                          Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. William L. Osteen, Sr.,
District Judge. (CA-95-728-4)

Submitted:   September 5, 1996       Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Moore, Appellant Pro Se. William McBlief, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Moore v. Jones,
No. CA-95-728-4 (M.D.N.C. Apr. 4, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2